Emma Molina on




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 21, 2014

                                  No. 04-14-00289-CV

LEGEND OAKS – SOUTH SAN ANTONIO d/b/a Leagend Oaks Heaqlthcare and Rehab. Ctr.
                         – South San Antonio,
                              Appellants

                                            v.

              Emma MOLINA on Behalf of the Estate of Adella Rocamontes,
                                   Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-17554
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on June 27, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court